Chase, J. (concurring):
Although Francis Winne owned all the real property over which the road in question was maintained, it had previously been divided *53into separate farms, and at the time of his death his son, Jurian Winne, one of the devisees in his will, occupied one of the farms as his tenant. By the will Francis Winne treated his real property as separate farms. One he called the “John Winne farm,” and the other he called “ The homestead farm.”
While one cannot have an easement in his own property, the rights which one creates or continues over one portion of his property in favor of another are properly spoken of as quasi easements, and the portions of the estate as quasi dominant and quasi servient. (10 Am. & Eng. Ency. of Law [2d ed.], 419-426.)
Each of the two farms constituting Francis Winne’s real property were in his lifetime charged by him with such quasi easements. At the time the will was made and thereafter, until Francis Winne died, such quasi easements were used by him and by Jurian Winne as a tenant on the John Winne farm, and also by others, for the benefit of each farm, and such quasi easements materially affected the value of the separate farms. (See Spencer v. Kilmer, 151 N. Y. 398.)
It does not seem necessary to say that such road so openly used across said farms was such an essential or reasonably necessary use as to ripen into a burden or benefit on the devisees taking title respectively to the farms under said will. The devisees used said road as it had been used for many years prior thereto. They continued to use the road at pleasure—worked the same as country roads are commonly worked, and treated the same as essential to the reasonable use and enjoyment of their farms respectively. Their use of such road as disclosed by the record is a practical construction by themselves of their rights under the will of their father, and a determination that the quasi easements had become easements attached to their farms respectively. The finding of the court, “ that such use by both of them was continuous and uninterrupted, and was continued with the knowledge and acquiescence of the owners and occupants of both such farms for a period of over forty years,” is sufficient- under the circumstances to sustain the conclusion of the trial court that the defendant now has a private right of way across the plaintiff’s land.
Parker, P. J., concurred.